DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
second predetermined operation (line 10 of claim) is recited without prior recitation of a first predetermined operation in claim 3 or claim 1, from which claim 3 depends.
 	Regarding claim 6, a second capability information request (line 8 of the claim) is recited without prior recitation of a first capability information request in claim 6 or any of claims 1, 4 or 5, from which claim 6 depends.
 	Claim 7 depends from claim 6, thereby incorporating the above indefinite subject matter therein.
 	Regarding claim 9, a third external device (line 5 of claim) is recited without prior recitation of a second external device in claim 9 or claim 1, from which claim 9 depends.  Similarly, a fourth deletion request and fourth specific information (line 7 of claim) are recited without prior recitation of second and third deletion requests, and second and third specific information, in claim 9 or claim 1, from which claim 9 depends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Application Publication 7-141134 (hereinafter “Aoki”) (see attached English translation of corresponding Japanese Application 5-290442).
 	Regarding claim 1, Aoki discloses a printer (shared printer 1 (paragraph [0015])) comprising:
 	- a memory configured to store, for each of one or more user identification information for identifying one or more users different from an administrator of the printer, the user identification information and print setting information in association with each other (user memory 13 registers printer setting information for each user in a predetermined format (paragraph [0024]));
 	- a communication interface (input unit 10 inputs data transmitted from each of workstations WS1 to WSn (paragraph [0023])); and
- a controller (data control processing unit 15 controls overall control of the shared printer (paragraph [0025])) configured to:
 	- receive first user identification information among the one or more user identification information from a first external device via the communication interface (printer setting information command received from each of workstations WS1 to WSn (paragraph [0026]); data indicating user name provided in printer setting information command (paragraphs [0027]-[0028]));
 	- receive a first deletion request including first specific information from the first external device via the communication interface, the first deletion request being for requesting deletion of one of the one or more print setting information in the memory, the first specific information being for identifying first print setting information among the one or more print setting information in the memory (data indicating type of command 
 	- in a case where the first user identification information and the first deletion request are received from the first external device and the first user identification information is stored in the memory in association with the first print setting information, delete the first print setting information identified by the first specific information from the memory (if there is printer setting information of the user name specified by the user name stored in the command, the registration content of the printer setting information of the designated user name is deleted from the user memory (paragraph [0036])).
 	Regarding claim 10, Aoki discloses a non-transitory computer-readable recording medium (ROM, RAM (paragraph [0025])) storing computer-readable instructions for a printer (along with CPU, form data control processing unit for controlling the overall control of shared printer (paragraph [0025])), 
 	- the printer comprising:
 	- a processor (data control processing unit 15 controls overall control of the shared printer (paragraph [0025])); 
 	- a memory storing, for each of one or more user identification information for identifying one or more users different from an administrator of the printer, the user identification information and print setting information in association with each other (user memory 13 registers printer setting information for each user in a predetermined format (paragraph [0024])); and 

 	- wherein the computer-readable instructions, when executed by the processor, cause the printer to:
 	- receive first user identification information among the one or more user identification information from a first external device via the communication interface (printer setting information command received from each of workstations WS1 to WSn (paragraph [0026]); data indicating user name provided in printer setting information command (paragraphs [0027]-[0028]));
 	- receive a first deletion request including first specific information from the first external device via the communication interface, the first deletion request being for requesting deletion of one of the one or more print setting information in the memory, the first specific information being for identifying first print setting information among the one or more print setting information in the memory (data indicating type of command for deletion of printer setting information provided in printer setting information command transmitted by each of workstations WS1 to WSn (paragraphs [0027]-[0028])); and 
	 - in a case where the first user identification information and the first deletion request are received from the first external device and the first user identification information is stored in the memory in association with the first print setting information, delete the first print setting information identified by the first specific information from the memory (if there is printer setting information of the user name specified by the user .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2017/0199710 (hereinafter “Ando”).
 	Regarding claim 3, Aoki discloses: wherein the controller is further configured to:
 	- in a case where a second predetermined operation is performed on the first external device, the first deletion request is received from the first external device (data indicating type of command for deletion of printer setting information provided in printer setting information command transmitted by each of workstations WS1 to WSn (paragraphs [0027]-[0028]) (note: since no first predetermined operation is recited in either claim 3 or claim 1, from which claim 3 depends, the second predetermined operation is treated merely as a predetermined operation)).
 	Aoki further discloses receiving from the first external device identification information of a user of the first external device (printer setting information command received from each of workstations WS1 to WSn (paragraph [0026]); data indicating user name provided in printer setting information command (paragraphs [0027]-[0028])).  
 	(a) receive an access request for requesting an access to a web server in the printer from the first external device via the communication interface; and
 	(b) in a case where the access request is received from the first external device, send acceptance screen data via the communication interface, the acceptance screen data representing an acceptance screen for accepting an input of user identification information,
 	(c) wherein in a case where the first user identification information is inputted to the acceptance screen after the acceptance screen data has been sent to the first external device, the first user identification information is received from the first external device.
 	Ando discloses a printing system including a PC 100 which communicates with a printer 300.   The user operates an operating section 140 of the PC so as to activate a web browser (paragraph [0106]).  The PC transmits a login screen obtaining request to the printer for allowing the PC to obtain a login screen for login to the printer (paragraph [0107]) (this corresponds to Applicant’s step (a)).  The printer transmits, to the PC, a response including login screen data (paragraph [0108]), which includes a box for inputting user name, a box for inputting password, and a button for executing the login (paragraph [0109]) (this corresponds to Applicant’s step (b)).  The PC receives inputs of the user name and the password by the user, and obtains, in the login screen, the user name and password (paragraph [0110]), and the login request, including the user name 
 	Receiving a login screen from a printer including boxes for inputting identification information so as to gain access to the printer, as taught by Ando, is a well-known method which enables an authorized user to gain access to the printer.  One of ordinary skill in the art would have recognized that the method taught by Ando may be easily applied, by simple substitution, to the teaching of Aoki, so as to achieve the same result, i.e., to enable user access to the printer by entering identification information.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Aoki by providing reception of user identification information from the user’s device to the printer in the manner such as taught by Ando.
Allowable Subject Matter
Claims 2, 4, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
 	Regarding claim 2, the cited prior art fails to disclose or suggest Applicant’s printer as in claim 1, wherein the controller is further configured to:

 	- in a case where the first capability information request is received from the first external device, send the capability information and the first print setting information to the first external device via the communication interface, 
 	- wherein the first deletion request including the first user identification information is received from the first external device in a case where a first predetermined operation is performed on the first external device after the capability information and the first print setting information have been sent to the first external device.
 	Regarding claim 4, the cited prior art fails to disclose or suggest Applicant’s printer as in claim 1, wherein
 	- in a case where the first user identification information and the first deletion request are received from the first external device in a first situation where the first print setting information is stored in the memory in association only with the first user identification information, the first print setting information is deleted from the memory, and
 	- in a case where the first user identification information and the first deletion request are received from the first external device in a second situation where the first print setting information is stored in the memory in association with each of the first user 
 	Claims 5-7 depend from claim 4.
 	Regarding claim 8, the cited prior art fails to disclose or suggest Applicant’s printer as in claim 1, wherein
 	- the memory is further configured to store default print setting information in advance, and
 	- in a case where the first user identification information and the first deletion request are received from the first external device and the first print setting information is the default print setting information, the default print setting information in the memory in association with the first user identification information is not deleted from the memory.
	Regarding claim 9, the cited prior art fails to disclose or suggest Applicant’s printer as in claim 1, wherein
 	- the memory is further configured to store administrator identification information for identifying the administrator of the printer,
 	- wherein the controller is further configured to:
 	- receive the administrator identification information from a third external device via the communication interface; 
	 - receive a fourth deletion request including fourth specific information from the third external device via the communication interface, the fourth deletion request being for requesting deletion of one of the one or more print setting information in the memory, 
	 - in a case where the administrator identification information and the fourth deletion request are received from the third external device, delete the second print setting information identified by the fourth specific information from the memory regardless of whether or not the second print setting information is stored in the memory in association with the administrator identification information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THOMAS D LEE/Primary Examiner, Art Unit 2677